
	
		II
		110th CONGRESS
		1st Session
		S. 248
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Baucus (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and modify the work opportunity credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Encouraging Work Act of
			 2007.
		2.Permanent
			 extension and modification of work opportunity credit
			(a)Credit made
			 permanentSubsection (c) of section 51 of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (4) (relating to
			 termination).
			(b)Increase in
			 maximum age for designated community residents
				(1)In
			 generalParagraph (5) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(5)Designated
				community residents
							(A)In
				generalThe term designated community resident means
				any individual who is certified by the designated local agency—
								(i)as having
				attained age 18 but not age 40 on the hiring date, and
								(ii)as having his
				principal place of abode within an empowerment zone, enterprise community, or
				renewal community.
								(B)Individual must
				continue to reside in zone or communityIn the case of a
				designated community resident, the term qualified wages shall not
				include wages paid or incurred for services performed while the individual’s
				principal place of abode is outside an empowerment zone, enterprise community,
				or renewal
				community.
							.
				(2)Conforming
			 amendmentSubparagraph (D) of section 51(d)(1) of such Code is
			 amended to read as follows:
					
						(D)a designated
				community
				resident,
						.
				(c)Clarification
			 of treatment of individuals under individual work
			 plansSubparagraph (B) of section 51(d)(6) of the Internal
			 Revenue Code of 1986 (relating to vocational rehabilitation referral) is
			 amended by striking or at the end of clause (i), by striking the
			 period at the end of clause (ii) and inserting , or, and by
			 adding at the end the following new clause:
				
					(iii)an individual
				work plan developed and implemented by an employment network pursuant to
				subsection (g) of section 1148 of the Social
				Security Act with respect to which the requirements of such
				subsection are
				met.
					.
			(d)Treatment of
			 disabled veterans under the work opportunity tax credit
				(1)Disabled
			 veterans treated as members of targeted group
					(A)In
			 generalSubparagraph (A) of section 51(d)(3) of the Internal
			 Revenue Code of 1986 (relating to qualified veteran) is amended by striking
			 agency as being a member of a family and all that follows and
			 inserting
						
							agency as—(i)being a member of
				a family receiving assistance under a food stamp program under the Food Stamp
				Act of 1977 for at least a 3-month period ending during the 12-month period
				ending on the hiring date, or
							(ii)entitled to
				compensation for a service-connected disability incurred after September 10,
				2001.
							.
					(B)DefinitionsParagraph
			 (3) of section 51(d) of such Code is amended by adding at the end the following
			 new subparagraph:
						
							(C)Other
				definitionsFor purposes of subparagraph (A), the terms
				compensation and service-connected have the meanings
				given such terms under section 101 of title 38, United States
				Code.
							.
					(2)Increase in
			 amount of wages taken into account for disabled
			 veteransParagraph (3) of section 51(b) of such Code is
			 amended—
					(A)by inserting
			 ($12,000 per year in the case of any individual who is a qualified
			 veteran by reason of subsection (d)(3)(A)(ii)) before the period at the
			 end, and
					(B)by striking
			 Only first
			  $6,000 of in the
			 heading and inserting Limitation on.
					(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act, in taxable years ending after such date.
			
